IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,297-01


                   EX PARTE CLYDE LAVERNE FISHER, III, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CM-14-527 A IN THE 369TH DISTRICT COURT
                             FROM LEON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to engaging in

organized criminal activity, and was sentenced to eighteen years’ imprisonment. He did not appeal

his conviction.

        Applicant contends that his plea was involuntary because he was advised incorrectly

regarding parole eligibility. Apparently, neither his trial counsel nor the trial prosecutor was aware

of a recent change in the law adding engaging in organized criminal activity to the list of offenses
                                                                                                     2

for which an inmate must serve at least one-half of his sentence in flat time before becoming eligible

for parole. Applicant alleges that parole eligibility was a primary concern for him during plea

negotiations, and that he was incorrectly advised that he would be eligible for parole when his flat

time plus his good time added up to one-quarter of his sentence. Applicant alleges that he would not

have agreed to plead guilty in exchange for an eighteen-year sentence had he known that he would

have to serve one-half of the sentence in flat time before becoming eligible for parole.

       Applicant’s trial counsel and the trial prosecutor both acknowledge that they were unaware

of the change in the law, and the parties agree that Applicant should be allowed to withdraw his plea.

The trial court recommends that relief be granted.

       Relief is granted. The judgment in Cause No. CM-14-527-A in the 369th District Court of

Leon County is set aside, and Applicant is remanded to the custody of the Sheriff of Leon County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 27, 2016
Do not publish